Citation Nr: 0019554	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML) as a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The veteran 
appeared at a Board hearing held at the RO in March 2000.


FINDING OF FACT

The veteran's CML initially reported in 1996, many years 
after service, is not a result of radiation exposure in 
service.


CONCLUSION OF LAW

CML was not incurred, directly or presumptively, in service 
or as a result of exposure to radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and leukemia becomes manifest to a degree of 
10 percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of this section, VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 38 C.F.R. 
§ 3.311(b)(4).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); Epps v. Gober, 126 F. 3d 1464, 1468 
(Fed.Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one subject to a 
presumption of service connection under §§  3.307 or 3.309 
and manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-06 (1998); see also Hardin v. West, 11 
Vet. App. 74, 78 (1998) and Hilkert v. West, 12 Vet. App. 
145, 147, 151 (1999) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board observes that the theory of service 
connection for the veteran's CML rests solely on his exposure 
to radiation in service as he has recalled no other exposure 
to radiation.  He does not claim, and the evidence does not 
show, that his CML began in service or was manifested within 
one year of service discharge.  He asserts that his duties 
placed him at various times at the Hanford, Washington 
nuclear weapons component-manufacturing site.  He asserts 
that his duties involved dumping nonedible waste in the area 
and returning to his unit with usable wood and pipe material 
found there.  He filed his initial claim with VA for 
compensation based upon his claimed exposure to radiation 
more than 40 years after he completed his active military 
service.  He reported service at in the area of the Hanford 
site during 1951 and 1952.

The relevant facts, briefly stated, are that CML was found 
initially in mid 1996 on a medical examination.  The RO's 
preliminary development of the claim produced information 
from the Hanford Environmental Dose Reconstruction Project 
(Hanford Project) that included a copy of the April 1994 
publication of The Technical Steering Panel of the Hanford 
Project, Summary: Radiation Dose Estimates from Hanford 
Radioactive Material releases to the Air and the Columbia 
River, and a January 1998 Fact Sheet update of the Hanford 
Project.  

As provided under 38 C.F.R. § 3.311, the RO early in 1998 
referred the veteran's claim to the Director, VA Compensation 
and Pension Service who then forwarded the claim with the 
Hanford Project publications to the VA Under Secretary for 
Health.  In May 1998, the VA Chief Public Health and 
Environmental Hazards Officer, the designee of the VA Under 
Secretary for Health, opined that it was unlikely that the 
veteran's CML could be attributed to exposure to ionizing 
radiation in service.  After receipt of the medical opinion 
and review of the record, the Director, VA Compensation and 
Pension Service found no reasonable possibility that the 
veteran's disability was the result of such exposure. 

At the Board hearing in support of the claim, the veteran 
submitted a February 2000 letter from D. Hickstein, M.D., who 
stated that CML was known to be related to radiation exposure 
and therefore the veteran's leukemia may have resulted from 
his exposure.  The veteran in testimony recalled being in 
"Area 300" at the Hanford site.  He stated that he 
discussed his case with Dr. Hickstein who advised him that 
more study would be needed to pinpoint whether the veteran's 
type of cancer was linked to his claimed exposure.  Neither 
the veteran nor his representative identified a specific 
study on the matter at issue. 

The Board must point out that section 5107 of title 38, 
United States Code unequivocally places an initial burden 
upon the claimant to produce evidence that a claim is well 
grounded; that is, that a claim is plausible.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  The Board must apply the current 
legal standard discussed below for such determinations in 
claims brought under 38 C.F.R. § 3.311 such as the 
appellant's.  

Consideration of well groundedness in a claim for service 
connection based upon ionizing radiation exposure under 
38 C.F.R. § 3.311, requires, at a minimum, the threshold 
elements of a radiogenic disease and one not covered as 
presumptively service connected under §§ 3.307 or 3.309 and 
manifested within the applicable period, claimed nexus to in 
service exposure to ionizing radiation, and a positive dose 
estimate.  If these factors are present there is the 
obligation to go forward with other development under 
38 C.F.R. § 3.311, but that obligation does not necessarily 
establish a well grounded claim at that point.

The veteran through his likely exposure and satisfying other 
factors including a positive dose estimate, a listed 
radiogenic disease and claim of a nexus to inservice 
radiation exposure meets essential criteria.  There is no 
need for competent evidence to establish radiogenicity for 
CML under 38 C.F.R. § 3.311(b)(4) as it appears under section 
3.311(b)(2).  There is no dispute about certain facts, 
principally that the disease being initially reported more 
than 5 years after the exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311(b)(5).  His exposure as claimed 
has been presumed.  When these factors are considered in 
conjunction with Dr. Hickstein's letter, the Board concludes 
that the claim is well grounded.  

The Board has not been directed to any evidence in existence 
and relevant to the claim but as yet not of record.  The 
Board has not overlooked the reference in the Hanford Project 
Fact Sheet to possible future studies that might be relevant 
to the matter at issue.  However, the testimony at the recent 
hearing did not indicate that such information was available.  
It did not appear that Dr. Hickstein, a physician who likely 
has expertise in this area and familiarity with the Hanford 
data, had suggested that competent data existed regarding the 
incidence of CML in persons so exposed.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant has 
asserted his belief of a nexus between his CML and exposure 
to ionizing radiation.  However, he is not a medical health 
care professional and his opinion does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay assertions in such circumstances cannot 
constitute cognizable evidence to well ground a claim, Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992), and certainly are 
of limited, if any, probative value in a well-grounded claim.  

The appellant does find support in medical evidence, 
specifically the statement from Dr. Hickstein, and the 
recognition of CML as a radiogenic disease.  Thus the theory 
has support in competent evidence.  It is noteworthy that Dr. 
Hickstein did not offer any dose for the veteran.  The 
additional evidence from the Hanford Project, though 
informative, did not refer to such evidence, which is crucial 
to the claim.  However, a VA medical opinion in 1998 relied 
on published scientific or medical evidence in assessing a 
probable dose and discussed relevant factors in concluding 
there was no nexus to ionizing radiation exposure.  In 
reconstructing a likely dose for the veteran, the opinion 
relied on the 1996 publication The History of The Technical 
Steering Panel 1988-1995 that calculated a relevant area 
maximum dose of 0.050 rem per year in 1951-1952 (the years 
the veteran reported) and the Batelle Laboratories 1994 
publication Atmospheric Pathway Dosimetry Report, 1944-1992 
that calculated a relevant area maximum offsite dose of less 
than 0.1 rem for 1951-1952.  In the VA opinion it was 
calculated that exposure to less than 2.8 rads at age 22 
provided a 99 percent credibility that CML appearing more 
than 20 years after exposure was not related to ionizing 
radiation.  CIRRPC Science Panel Report Number 6, 1988.  It 
was reported that according to Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BEIR V) 1990, the mortality 
rate for leukemia among Japanese A-bomb survivors was 
significantly elevated at 40 rads and above but not at lesser 
doses, with the excess peaking within 10 years of exposure.  
It was also stated that other studies had shown increased 
risk for leukemia from doses over 10 rads.  Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition 
1995.  Nothing from the veteran, including the statement from 
Dr. Hickstein, offers an alternative dose from a credible 
source.  38 C.F.R. § 3.311(a).

The VA medical opinion appears to have taken into account the 
relevant factors in light of pertinent information regarding 
the veteran's exposure and his CML in finding against the 
claim that the CML could be attributed to exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311(e).  
Although the veteran has questioned the weight given to the 
1994 Hanford Project report, the VA opinion appeared to give 
weight to more recent data from the same source as well as 
information from other sources.  The opinion included a 
review of records and took into account factors specific to 
the veteran's case.  The Board notes once again that the 
veteran has not offered competent evidence to question the 
data relied on to support the VA medical opinion or to 
establish an alternative dose reconstruction.  As the 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for CML as a result of exposure to 
radiation is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

